Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-20-2007

Bazuaye v. Secretary Homeland
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4972




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Bazuaye v. Secretary Homeland" (2007). 2007 Decisions. Paper 1452.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1452


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-146                                                     NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 06-4972
                                  ________________

                                 JEROMI BAZUAYE,

                                           Appellant


                                           v.

     SECRETARY MICHAEL CHERTOFF, Department of Homeland Security;
         ALBERTO GONZALES, Attorney General of the United States;
          JOHN P. TORRESS, Acting Director Office of Detention and
           Removal Bureau of Immigration and Customs Enforcement;
        CHRISTOPHER SHANAHAN, Field Officer, Director, Detention
         and Removal Bureau of Immigration and Customs Enforcement;
             WILLIAM FRASER, Warden, Monmouth County Jail
                 ____________________________________

                    On Appeal From the United States District Court
                               For the District of New Jersey
                               (D.C. Civ. No. 06-CV-01028)
                    District Judge: Honorable Dickinson R. Debevoise
                     _______________________________________


Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                March 1, 2007

          Before:     RENDELL, SMITH AND JORDAN, CIRCUIT JUDGES

                                (Filed: March 20, 2007)




                              _______________________
                                       OPINION
                               _______________________

PER CURIAM

       Jeromi Bazuaye appeals from an order of the United States District Court for the

District of New Jersey, denying his motion to reopen the time to appeal pursuant to

Federal Rule of Appellate Procedure 4(a)(6). Rule 4(a)(6) allows a district court to

reopen the time for appeal when a party entitled to notice of entry of a judgment or order

did not receive such notice from the court or any party within 21 days of its entry: (1)

upon motion filed within 180 days of entry of the judgment or order or within 7 days of

receipt of such notice, whichever is earlier; and (2) upon finding that no party would be

prejudiced. Here, Bazuaye conceded in his motion that his attorney gave him a copy of

the order dismissing his habeas petition on or about May 4, 2006. Coincidentally, the

order was entered on that same date.

       Bazuaye argues that he did not receive notice that the order was docketed (entered)

until he received a letter from this Court on September 16, 2006, indicating that his

appeal would be considered for possible dismissal because it was untimely.      Assuming

that neither Bazuaye nor his attorney1 received notice of the “entry” of the judgment, it is

possible that Bazuaye technically met the requirements for filing a Rule 4(a)(6) motion.



   1
     Bazuaye is proceeding pro se on appeal, but he was represented by counsel when the
order dismissing his habeas petition was entered. We note that notice of entry to the
attorney would have constituted notice to Bazuaye as well. Marcangelo v. Boardwalk
Regency, 47 F.3d 88, 90 (3d Cir. 1995).
                                             2
However, a district court retains discretion to deny a Rule 4(a)(6) motion even if the

requirements are met. See Arai v. American Bryce Ranches Inc., 316 F.3d 1066, 1069

(9th Cir. 2003). As the District Court noted here, pursuant to Federal Rules of Civil

Procedure Rule 77(d), “[l]ack of notice of the entry by the clerk does not affect the time to

appeal or relieve or authorize the court to relieve a party for failure to appeal within the time

allowed, except as permitted in Rule 4(a) of the Federal Rules of Appellate Procedure.”

“Implicit in this rule is the notion that parties have a duty to inquire periodically into the status of

their litigation.” Nguyen v. Southwest Leasing and Rental Inc., 282 F.3d 1061, 1066 (9th Cir.

2002) (citations omitted). Bazuaye had actual written notice that the District Court had

signed an order dismissing his petition on April 28, 2006. Common sense dictates that

the order would soon thereafter be entered on the docket, and it was. The District Court

did not abuse its discretion in denying Bazuaye’s motion to reopen, which was filed more

than four months after he had written notice of the order. The District Court’s order will

be affirmed.




                                                   3